Citation Nr: 1220726	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected left varicocele.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from April 1940 to January 1946. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2000, the RO denied the Veteran's application to reopen a claim for service connection for sinusitis.  In October 2000, the RO denied a claim for a compensable rating for service-connected left varicocele.  

The Veteran appealed both decisions.  In September 2007, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for sinusitis, and denied the claim for an increased (compensable) rating for the Veteran's service-connected left varicocele.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court granted a Joint Motion for Partial Remand filed by the parties, and vacated the Board decision with respect to the sinusitis and left varicocele claims.  

In January 2009, decision, the Board again determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for sinusitis.  The Board remanded the claim for a compensable rating for the left varicocele.  The Veteran appealed the January 2009 decision to the Court, and in a March 2010 Memorandum Decision, the Court vacated the January 2009 decision as to the sinusitis issue, and remanded the case to the Board. 

In January 2011, the Board reopened the claim for service connection for sinusitis and remanded the underlying claim along with the claim for an increased rating for left varicocele for additional development.  VA will notify the appellant if additional action is required on his part.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected left varicocele is shown to be productive of complaint of pain, but not voiding dysfunction, renal dysfunction, or urinary tract infection. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 7525, 7529 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a compensable rating for his service-connected left varicocele.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), in his December 1945 discharge physical examination, a physician noted the presence of a left varicocele.  

In February 1946, the RO in Waco, Texas, granted service connection and a noncompensable rating, for left varicocele, with an effective date commensurate with the day after separation from service.  

In March 2000, the Veteran filed a claim for an increased rating.  In October 2000, the RO denied the claim.  The Veteran has appealed.  

The Board notes that in December 1956, the RO denied a claim for service connection for prostatitis.  In August 2005, the RO denied a claim for service connection for "prostatitis, transurethral resection of prostate."  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The Veteran's disability has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7529.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted genitourinary disorder is the service-connected disorder, and it is rated as if the residual condition is benign neoplasms of the genitourinary system under DC 7529. 

Under DC 7529, benign neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for: Voiding dysfunction, requiring the wearing of absorbent materials which must be changed less than 2 times per day.  

A varicocele is a condition manifested by abnormal dilation of the veins of the spermatic cord, [which results] in impaired drainage of blood into the spermatic cord veins when the patient assumes the upright position.  Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 1995)). 

The Veteran's claim was received in March 2000; therefore, the time period on appeal is from March 1999 (one year prior to the date of receipt of the claim) to the present.  See 38 C.F.R. § 3.400(o)(2) (2011).  

VA progress notes show that in September 2003, the Veteran reported a history of genital pain since his surgery to his left lower abdomen for his left varicocele.  He was diagnosed with a severe bladder neck contracture.  The Veteran also reported severe voiding difficulties, which the examiner noted was "not surprising considering he has had four previous TUR (transurethral resection) prostates done by history."  A cystoscopy showed that the Veteran had an extremely tight bladder neck contracture.  The Veteran underwent a transurethral incision of the bladder neck.  The examiner prescribed medication for urinary symptoms, and for erectile dysfunction.  In a February 2004 follow-up, the examiner noted that the Veteran's urinary dysfunction had resolved.  In October 2004, he was noted to have "multifactorial nocturia - nocturnal polyuria, decreased functional bladder capacity, hypercontractility, etc."  In August 2005, a VA urologist noted continued symptoms of urinary frequency and prescribed another trial medication for erectile dysfunction since the Veteran reported some success with a specific medication.  In August 2006, a VA urologist noted the Veteran's reports of continued left testicular pain that began after the varicocelectomy.  The urologist noted that symptoms of orchialgia following a varicocelectomy are a known adverse effect of the procedure in a small number of cases.  The urologist noted that the left testis was tender and that some fine veins were palpable but not tender.  There was no scrotal swelling or "so-called bag of worms."  The examiner indicated that if he continued to complain of severe pain, an orchiectomy would be considered, with no guarantees.  In March 2010, the Veteran sought treatment for chronic left epididymal pain, which he stated began during service, with surgery by VA in the late 1950s for a "large inguinal hernia on left" (the Board notes that there is no record of such surgery in the claims file).  On examination, the left testicle was tender to palpation.  The impression was left scrotal pain "secondary to surgery done in VA."

A VA examination report, dated in October 2000, shows that the Veteran complained of frequency of urination day and night, and urinary incontinence from coughing.  He reported that he underwent a left varicocelectomy fifteen years earlier, and he complained of impotence after the surgery.  He also reported a history of four prostate surgeries, most recently in 1981, and erectile dysfunction.  It was noted that he had dilation done twice a year.  On examination, the epididymis was normal.  There was no residual of genitourinary disease.  The diagnosis was erectile dysfunction status post prostate surgery for hypertrophy status post left varicocele.  

A VA examination report, dated in August 2004, shows that the examiner noted a history of recurrent prostatitis.  The Veteran complained of urinary frequency, six or seven times nocturia, diminunition of urinary stream, mild urinary strain, and dribbling as well as occasional stress urinary incontinence with coughing or sneezing.  He noted no history of specific treatment for a left varicocele.  On examination, there was a left varicocele.  The relevant diagnosis was left varicocele.  

A VA aid and attendance/housebound (AAHB) examination report, dated in February 2005, shows that the Veteran reported that he had urinary incontinence, and that he wore absorbent pads, which he changed two to three times per day.  The relevant diagnosis was benign prostatic hypertrophy, status post transurethral prostate resection with urinary incontinence.  

A VA examination report, dated in November 2009, shows that the physician stated that the Veteran's claims file had been reviewed.  The Veteran reported chronic left hemiscrotal pain.  He reported having urinary urgency, hesitancy or difficulty starting stream, dysuria, dribbling, nocturia, and occasional burning sensations.  There was no history of urinary tract infections or obstructed voiding.  There was no history of renal dysfunction or renal failure.  On examination, there was a tender mass below the lower pole of the left testis.  No left varicocele was evident clinically on palpation, but a left varicocele was found on sonogram.  The diagnosis was status post left ligation and division of left internal spermatic vein in repair of left varicocele with residual of tender left recurrent varicocele with chronic left hemiscrotal pain.  The physician stated that there were laboratory indications (creatine level) of a reduction in renal function but that this seems compatible with his age of 87, and that a varicocele would not be expected to affect voiding or renal function.  

A VA examination report, dated in June 2010, shows that the physician was the same one who performed the Veteran's examination in November 2009.  The physician stated that the Veteran's claims file had been reviewed.  The Veteran complained of increased pain since his last examination, and the report indicates use of Tylenol.  He reported having urinary urgency, a weak or intermittent stream, dysuria, dribbling, nocturia, and urgency and stress incontinence.  The report notes that he wore absorbent materials that must be changed two to four times per day, and that there was a history of urinary tract infections, with none in the last 12 months.  There was a history of renal failure, but no acute nephritis and no history of hydronephrosis.  On examination, the Veteran had an enlarged tender left epididymis, and he was noted to be under treatment for epididymitis.  A left varicocele was palpable, and mildly tender.  The diagnosis noted left varicocele, mildly symptomatic, and left epididymitis.  

The Board finds that the claim must be denied.  The evidence shows that the Veteran's left varicocele is productive of some pain.  Although there is evidence that the Veteran was wearing absorbent materials as of February 2005, he is shown to have a history of four prostate surgeries, and the February 2005 AAHB examiner clearly associated the Veteran's use of absorbent materials with his history of benign prostatic hypertrophy, status post transurethral prostate resections.  In addition, the June 2010 VA examiner concluded that a varicocele would not be expected to affect voiding.  To the extent that the June 2010 VA examiner indicated that the Veteran has renal dysfunction, that same VA examiner has previously concluded that any decline in renal function was compatible with the Veteran's age, and that a varicocele would not be expected to affect renal function.  See November 2009 VA examination report.  The Board therefore concludes that any urinary and renal dysfunction symptoms can reasonably be dissociated from the symptoms of the Veteran's left varicocele.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In summary, the Board finds that the evidence is insufficient to show that the Veteran's left varicocele is productive of voiding dysfunction that requires him to wear absorbent materials which must be changed less than 2 times per day, or renal dysfunction.  Based on the foregoing, the Board finds that the criteria for a rating in excess of 10 percent have not been met under 38 C.F.R. § 4.115a, that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered whether a compensable rating is warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Under 38 C.F.R. § 4.115b, DC 7525, Epididymo-orchitis, chronic only: Rate as urinary tract infection.  

Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for urinary tract infection manifested by the need for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.    

The Board finds that the criteria for a compensable rating under DC 7525 have not been met.  The medical evidence dated up to 2006 does not show that the Veteran had urinary tract infections.  To the extent that the June 2010 VA examiner indicated that there was a history of urinary tract infections (with more than three, but less than six months of treatment in the past 12 months) the basis for this statement is unclear.  Apart from the November 2009 VA examination report and a March 2010 VA progress note (which do not show urinary tract infections), there is no medical evidence of record dated between 2006 and the June 2010 VA examination report.  The Board's January 2011 attempt to obtain additional medical evidence was unproductive.  This notation does not state that the Veteran has a need for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  The Board therefore finds that the notation in the June 2010 VA examination report is insufficient to show that the required criteria have been met, and that the criteria for a compensable rating under DC 7525 have not been met.  

The weight of the credible evidence demonstrates that the Veteran's left varicocele does not warrant a compensable rating.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II. The Veterans Claims Assistance Act of 2000

 The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2005 and September 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA letters were sent to the Veteran after the RO's October 2000 decision that is the basis for this appeal.  However, the RO's October 2000 decision, which was sent on November 8, 2000, was decided prior to the enactment of the VCAA on November 9, 2000.  In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ (agency of original jurisdiction) adjudication had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id. 
  
The VCAA letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the September 2009 letter was sent, the case was readjudicated and in November 2009 and April 2012, Supplemental Statements of the Case were provided to the appellant.  In June 2004, the Veteran was afforded a hearing.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded four VA examinations.  

In January 2011, the Board remanded this claim.  The Board directed that the Veteran be contacted, and requested to identify all relevant treatment that was not currently of record.  A duty-to-assist letter was sent to the Veteran that same month that was in compliance with the Board's remand instruction.  The Veteran subsequently submitted a number of medical reports that were already of record; no new treatment was identified.  Under the circumstances, the Board further finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A compensable rating for service-connected left varicocele is denied.


REMAND

A VA "nose, sinus, larynx, and pharynx" examination report, dated in August 2004, shows that the examiner stated, "The provider is unable to provide an unbiased evaluation of this gentleman based on his previous interactions with him.  He has requested that this patient be referred to another facility for ENT (ear, nose, and throat) evaluation."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

In this case, the August 2004 VA examiner clearly stated that an unbiased evaluation could not be performed, and that the Veteran should be referred to another facility for his evaluation.  There is no indication that the Veteran was ever scheduled for such an examination.  In January 2011, the Board determined that new and material evidence had been presented to reopen the claim.  Accordingly, a remand is required to afford the Veteran an examination, to include an etiological opinion.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the Veteran should be scheduled for an examination of his sinuses in order to ascertain the nature and etiology of his sinusitis.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review and reviewed in conjunction with the examination.  

A complete history of symptoms in-service, and post-service, should be obtained from the Veteran. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's sinusitis was of service onset or is otherwise etiologically related thereto.  

b)  If the examiner cannot express the requested opinion, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


